AlleN, J.
The objection that there is not sufficient evidence to sustain a conviction cannot be entertained when made, as in this case, for the first time after verdict. S. v. Leak, 156 N. C., 646. We have, however, examined the evidence, and think his Honor was justified in submitting it to the jury. ,
If the evidence of the State is accepted, the defendant knew that the prosecuting witness had money, and that she kept it in *618ber purse; be bad seen: tbe roll of bills, alleged to bav-e been, stolen, a few days before, and bad said to tbe witness tbat sbe bad a lot of money; be saw ber place tbe purse with tbe money in it in a drawer wben sbe left tbe room; be remained in tbe room for some time alone; no one else was seen to go to tbe room; after it was found tbat tbe money bad been stolen, a policeman went to see him, wben be denied taking tbe money, but said be would go to town and get Miss Annie (tbe prosecutrix) ber money; be told tbe policeman be bad no money on bis person except $1 or $1.25, and wben be was searched it was found tbat be bad a $5 bill and two $1 bills; be tben said tbe money belonged to bis wife, and on tbe next day said tbe two $1 bills belonged to bis wife, and tbat Mr. Ausley bad given bim tbe $5 bill.
Tbe exception to tbe charge cannot be sustained. His Honor told tbe jury tbat tbe money found on tbe defendant bad not been identified, and tbat there was no presumption of guilt, and be properly left to their consideration tbe circumstance of bis possession of some money in connection with the contradictory statements of tbe defendant.
No error.